Citation Nr: 0605748	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  03-03 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to specially adapted housing or a special home 
adaptation grant.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel




INTRODUCTION

The veteran retired from active duty May 1998 with more than 
twenty years of service.  

This appeal arises from an August 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  


FINDINGS OF FACT

1.  The veteran's service-connected disabilities do not 
produce functional loss such that he requires regular use of 
assistive devices.  

2.  The veteran is not blind or so nearly blind as to have 
corrected visual acuity of 5/200 or less in both eyes, or 
contraction of the visual field to 5 degrees or less.

3.  The veteran has not suffered the loss or permanent loss 
of use of one or both feet or one or both hands, permanent 
impairment of vision of both eyes, or ankylosis of one or 
both knees or one or both hips due to service-connected 
disability.


CONCLUSION OF LAW

The basic eligibility requirements for a certificate for 
specially adapted housing or for a home adaptation grant are 
not met.  38 U.S.C.A. § 2101(a), (b) (West 2002); 38 C.F.R. 
§§ 3.809, 3.809a (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the appellant under the Veterans 
Claims Assistance Act of 2000 (VCAA).  A VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112 (2004).  

The veteran filed his claim in August 2000.  The RO did not 
notify the veteran of the provisions of VCAA until April 
2005.  The November 2002 statement of the case explained the 
criteria for granting housing assistance.  The RO explained 
why the evidence did not support a grant of the benefits 
sought.  

While the notice to the veteran was clearly not adequate in 
all respects, the Board has concluded the evidence of record 
indicates that no further efforts to assist the veteran would 
substantiate his claim.  38 C.F.R. § 3.159(d).  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided).  
VA is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002).  Therefore, any deficiency in notice to the appellant 
as to the duty to assist, including the respective 
responsibilities of the parties for securing evidence, is 
harmless error.  See also, Valiao v. Principi, 17 Vet. App. 
229 (2003).  

Relevant Laws and Regulations.  Applicable regulations 
provide that specially adapted housing is available to a 
veteran who has a permanent and total service-connected 
disability due to: (1) the loss, or loss of use, of both 
lower extremities, such as to preclude locomotion without the 
aid of braces, crutches, canes, or a wheelchair; or (2) 
blindness in both eyes, having only light perception, plus 
the anatomical loss or loss of use of one lower extremity; or 
(3) the loss or loss of use of one lower extremity, together 
with residuals of organic disease or injury which so affect 
the functions of balance or propulsion as to preclude 
locomotion without the aid of braces, crutches, canes or a 
wheelchair.  38 U.S.C.A. § 2101(a) (West 2002); 38 C.F.R. 
§ 3.809 (2005).  The phrase "preclude locomotion" is defined 
as the necessity for regular and constant use of a 
wheelchair, braces, crutches or canes as a normal mode of 
locomotion although occasional locomotion by other methods 
may be possible.  38 C.F.R. § 3.809(d) (2005).

If entitlement to specially adapted housing is not 
established, the veteran can qualify for a grant for 
necessary special home adaptations if he has compensation 
based on permanent and total service-connected disability 
which is due to one of the following: (1) blindness in both 
eyes with 5/200 visual acuity or less; or (2) includes the 
anatomical loss or loss of use of both hands. The assistance 
referred to in this section will not be available to any 
veteran more than once.  38 U.S.C.A. § 2101(b)(1) (West 
2002); 38 C.F.R. § 3.809a (2005).  

Factual Background and Analysis.  In the present case, 
service connection is in effect for major depressive 
disorder, evaluated as 100 percent disabling; a herniated 
nucleus pulposus of right L5-S1, L-4-5 disc bulge with L5-S1 
disc desiccation, evaluated as 20 percent disabling; 
impingement syndrome of the right shoulder, evaluated as 10 
percent disabling; gastroesophageal reflux disease, evaluated 
as 10 percent disabling; residuals of a fracture of the left 
third finger of the minor hand, evaluated as noncompensably 
disabling; sinusitis with headaches, evaluated as 
noncompensably disabling; residuals of a cholecystectomy with 
incisional hernia repair, evaluated as noncompensably 
disabling; hemorrhoids, evaluated as noncompensably 
disabling; postoperative residuals of a right inguinal 
hernia, evaluated as noncompensably disabling; tinea cruris, 
evaluated as noncompensably disabling; and a nodular cyst of 
the scalp, evaluated as noncompensably disabling.  The 
veteran's service-connected disabilities do not include loss 
of use of an upper or lower extremity or blindness in both 
eyes.  

As such, the only situation under which the veteran might 
qualify for entitlement to assistance in acquiring specially 
adapted housing would be if it were shown that his low back 
disability or right shoulder disability results in loss of 
use of one or more of his lower extremities, so as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.  See 38 C.F.R. § 3.809 (2005).  

A March 2001 fee basis examination specifically revealed the 
veteran did not use assistive devices to ambulate.  The 
veteran complained of having frozen shoulders. He needed 
assistance in getting dressed and undressed.  He was very 
slow in performing activities of daily living.  The veteran 
walked leaning forward, his gait was slow and he complained 
of low back pain.  He was limited in his ability to stand and 
walk due to the pain.  There was no evidence of muscle 
weakness or wasting.  

The Board noted the veteran complained of numbness of both 
his upper and lower extremities.  An August 2001 nerve 
conduction study revealed the veteran had mild left S1 
radiculopathy.  In addition, it revealed the veteran had non-
service connected mild right C8 radiculopathy, peripheral 
neuropathy in most nerves and mild superimposed median 
neuropathies at the wrists, noted to be carpal tunnel 
syndrome.  

There is no evidence of record which demonstrates the 
veteran's service connected disabilities have caused the 
veteran to use assistive devices to ambulate on a regular 
basis.  

The Board has concluded that the level of service connected 
disability that has been demonstrated does not approximate 
loss of use of the hands or lower extremities.  The veteran 
therefore does not meet any of the basic eligibility 
requirements for entitlement to a certificate for either 
specially adapted housing or a special home adaptation grant 
under 38 U.S.C.A. § 2101(a) & (b) (West 2002) and 38 C.F.R. 
§§ 3.809, 3.809a (2005).  


ORDER

Entitlement to a certificate of eligibility for specially 
adapted housing or for a special home adaptation grant is 
denied.



____________________________________________
WARREN W. RICE, JR. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


